Name: Council Regulation (EEC) No 3456/86 of 10 November 1986 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 No L 319/2 Official Journal of the European Communities 14 . 11 . 86 COUNCIL REGULATION (EEC) No 3456/86 of 10 November 1986 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products vant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas , in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated opposite each of them . These suspensions shall be applicable from 1 January to 30 June 1987 . Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1986 . For the Council The President J. MOORE ANNEX CCT heading No Description Rate of autonomous duty (%) ex 03.01 B I e) 1 Piked dogfish (Squalus acanthias) fresh , chilled or frozen , whole, headless or in pieces 6 ex 03.01 B I y) Red Snapper (Lutjanus campechanus) 0